                             United States District Court
                           Western District of North Carolina
                                  Asheville Division

 WILLIAM PENLAND,                      )             JUDGMENT IN CASE
                                       )
              Plaintiff,               )           1:18-cv-00149-FDW-DSC
                                       )
                 vs.                   )
                                       )
 NANCY A. BERRYHILL, Acting            )
 Commissioner of Social Security       )
 Administration,                       )
                                       )
             Defendant.                )

DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s June 6, 2019 Order.

                                               June 6, 2019
